457 F.2d 878
UNITED STATES of America, Appellee,v.Sol KAYE, Appellant.
No. 71-1678.
United States Court of Appeals,Ninth Circuit.
March 22, 1972.Rehearing Denied April 12, 1972.

John D. Spyromilios, San Francisco, Cal., for appellant.
William D. Keller, U. S. Atty., Eric A. Nobles, Chief Crim. Div., Joseph H. Golant, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before MERRILL, ELY, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Kaye was convicted, in a jury trial, of having broken into a post office with intent to commit larceny. 18 U.S.C. Sec. 2115.  He urges three grounds for reversal: (1) The admission into evidence of a statement made by Kaye while in custody, (2) the admission into evidence of the testimony of a Government chemist, and (3) a reference by the prosecuting attorney in his closing argument to facts not in evidence.


2
Since no objection in respect to any of the alleged errors was made during the proceedings in the trial court, we can recognize and remedy only "plain errors or defects affecting substantial rights."  Rule 52(b), Fed.R.Crim.Proc. Other evidence of guilt, aside from the contested evidentiary statements, and lack of substantial prejudice inhering in the prosecuting attorney's closing remarks compel us to conclude that Kaye presents no claim which reaches the level of plain error.


3
Affirmed.